Citation Nr: 1137633	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for left eye uveitis.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for epididymitis.

4.  Entitlement to service connection for head injury residuals.

5.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease, thoracolumbar spine.

6.  Entitlement to a disability rating greater than 10 percent for cluster headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.  

The issues of entitlement to service connection for left eye uveitis and head injury residuals and entitlement to disability ratings greater than 20 percent for degenerative disc disease, thoracolumbar spine and greater than 10 percent for cluster headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left eye uveitis, sleep apnea, and epididymitis in unappealed January 2004 and March 2007 rating decisions.
   
2.  The January 2004 and March 2007 rating decisions are the last final decisions prior to the Veteran's request to reopen his claim for left eye uveitis, sleep apnea, and epididymitis in August 2007.

3.  Evidence received since the January 2004 and March 2007 rating decisions regarding the Veteran's claim for service connection for left eye uveitis, sleep apnea, and epididymitis is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  There is evidence of sleep apnea in service and shortly after service and also evidence of a current diagnosis of sleep apnea.

5.  There is evidence of epididymitis in service and shortly after service and also evidence of chronic and recurrent epididymitis.


CONCLUSIONS OF LAW

1.  The January 2004 and March 2007 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence having been received, the claims of entitlement to service connection for left eye uveitis, sleep apnea, and epididymitis are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Service connection for epididymitis is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current left eye uveitis, sleep apnea, and epididymitis are related to his service with the United States Army from October 1980 to October 2003.  Specifically, he contends that he suffered from these disorders during service and currently suffers from each of these disorders on a recurrent and chronic basis.  

Factual Background

Service treatment records show that the Veteran was treated for left eye uveitis, sleep apnea, and epididymitis during military service.  Specifically, a March 2002 treatment note shows complaints of pressure in the left eye and also a "scratch on the left retina" beginning January 2002 with a diagnosis of recurrent anterior uveitis.  Also, a May 2002 treatment report notes a history of recurrence of uveitis, both eyes.  An April 1998 treatment note shows complaints of recurrent testicular pain (epididymitis) since 1989.  Furthermore, a February 2000 treatment report shows a history of recurrent epididymitis, one to two times per year for the past twelve years.  Moreover, a July 2002 sleep study shows an impression of excessive daytime hypersomnia and probable obstructive sleep apnea.  During the Veteran's April 2003 separation examination he reported a history of recurrent epididymitis and in his April 2003 Report of Medical History the Veteran reported a history of epididymitis, stronger in the left eye.  

The Veteran submitted an original claim for service connection left eye uveitis, sleep apnea, and epididymitis in April 2003.  He was afforded VA examinations in connection with this claim in May and June 2003.  The May 2003 VA eye examination showed a diagnosis of recurrent uveitis, left eye, now resolved and not active with no residual.  The June 2003 general examination revealed normal findings regarding the testicles.     

By rating decision dated in January 2004 the RO denied service connection left eye uveitis, sleep apnea, and epididymitis.  With regard to the left eye uveitis and epididymitis issues the RO noted that the Veteran was treated for these problems during service but found that there were no current findings of either disorder on either the May or June 2003 VA examinations.  With regard to the sleep apnea issue the RO found that there was no indication of sleep apnea during or after service.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  The RO's decision of January 2004 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted a second claim for left eye uveitis, sleep apnea, and epididymitis in August 2006.  In connection with this claim the Veteran was afforded a VA genitourinary examination in February 2007.  This examination showed an impression of chronic epididymitis, right.  By rating decision dated in March 2007 the RO found that the Veteran failed to submit new and material evidence to reopen the previously denied claims.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of the rating decision.  The RO's decision of March 2007 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran submitted a third claim for left eye uveitis, sleep apnea, and epididymitis in August 2007.  In connection with this claim the Veteran submitted private treatment records dated from October 2004 through June 2011.  Significantly, these records show complaints and treatment for eye pain in September 2005, epididymitis in July 2006, and sleep apnea in November 2006.  By rating decision dated in March 2008 the RO again found that the Veteran failed to submit new and material evidence to reopen the previously denied claims.    

The Veteran submitted a Notice of Disagreement in June 2008 and thereafter timely perfected an appeal.  The finding of no new and material evidence was subsequently reiterated in a statement of the case dated in December 2008.  

New and Material Evidence Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO found that there was no new and material evidence to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the January 2004 and March 2007 rating decisions is new and material.  Specifically, the Board finds the private treatment records showing treatment for eye pain in September 2005, epididymitis in July 2006, and sleep apnea in November 2006 are both new and material.  These records were not of record at the time of the March 2007 rating decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for these disorders, and raise a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

As discussed above, the Board has reopened the claim for service connection for left eye uveitis, sleep apnea, and epididymitis.  The appeal must now be considered based on all the evidence of record.  

Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current sleep apnea and epididymitis are related to his military service.  See 38 U.S.C.A. § 5107(b).  

With regard to the sleep apnea issue, a July 2002 in-service sleep study shows an impression of excessive daytime hypersomnia and probable obstructive sleep apnea.  Subsequently, a post-service sleep study performed in November 2006, only three years after military service, also shows a diagnosis of obstructive sleep apnea.  

With regard to the epididymitis issue, while the Veteran may have not been experiencing a flare-up of this disorder during the June 2003 VA examination, the evidence showing this disorder in service, complaints of this disorder shortly after service, and notations of this disorder in July 2006, shortly after service provides a reasonable basis to assume that the Veteran's current epididymitis is related to military service.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Although the Veteran may not have exhibited epididymitis during the June 2003 VA examination in the last months of his military service, a February 2000 in-service treatment report shows a history of recurrent epididymitis, one to two times per year for the past twelve years, and a July 2006 post-service treatment record shows an impression of epididymitis, shortly after the Veteran's discharge from military service.  As such, service connection is warranted.   

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for left eye uveitis, the claim is reopened.

New and material evidence having been presented to reopen the claim of entitlement to service connection for sleep apnea, the claim is reopened and service connection is granted.

New and material evidence having been presented to reopen the claim of entitlement to service connection for epididymitis, the claim is reopened and service connection is granted.


REMAND

With regard to the left eye uveitis issue, new and material evidence has been received to reopen the claim for service connection for left eye uveitis.  As above, a March 2002 in-service treatment note shows complaints of pressure in the left eye and also a "scratch on the left retina" beginning January 2002 with a diagnosis of recurrent anterior uveitis.  Also, a May 2002 in-service treatment report notes a history of recurrence of uveitis, both eyes.  A May 2003 in-service VA eye examination shows a diagnosis of recurrent uveitis, left eye, now resolved and not active with no residual.  A post-service private treatment record shows treatment for eye pain in September 2005.  As there is evidence of recurrent uveitis during service and complaints of eye pain shortly after service, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the head injury residuals issue, the Board notes that service treatment records show that the Veteran sustained a head injury as a result of a training parachute landing in August 1989.  Service connection has been granted for cluster headaches associated with this head injury.  The Veteran has not described any residuals of his head injury other than the headaches, however, a January 2005 magnetic resonance imaging (MRI) scan shows impressions of mild cerebral atrophy and minimal periventricular white matter change which was nonspecific.  Differential considerations were noted to include migraine headaches, hypertension, diabetes, and microvascular disease.  Also, a May 2010 MRI shows impressions of mild white matter changes in the cerebrum that were nonspecific, probably due to microvascular disease.  Thus, the Board finds that the Veteran may be experiencing additional residuals of the in-service head injury.  On remand, the RO should consider 38 C.F.R. § 4.124a, Diagnostic Code 8045 which pertains to brain disease due to trauma and the Veteran should be afforded another neurological examination to determine whether he suffers from any residuals of his in-service head injury other than cluster headaches.  

Finally, with regard to the low back and headache issues, the Veteran was most recently afforded VA examinations regarding his service-connected degenerative disc disease, thoracolumbar spine and cluster headaches in January 2008.  During the May 2011 Travel Board hearing, the Veteran indicated that his lumbar spine and headache disorders had increased in severity since the last examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be afforded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed left eye uveitis.  The claims file should be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed. 

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not that any currently diagnosed uveitis is related to the Veteran's military service.  

The examiner is specifically directed to discuss the in-service March 2002 treatment note showing complaints of pressure in the left eye and also a "scratch on the left retina" beginning January 2002 with a diagnosis of recurrent anterior uveitis, the in-service May 2002 treatment report notes a history of recurrence of uveitis, both eyes, the May 2003 in-service VA eye examination showing a diagnosis of recurrent uveitis, left eye, now resolved and not active with no residual, and a post-service private treatment note dated in September 2005 showing complaints of eye pain.  

A complete rationale should be given for all opinions     and conclusions expressed.

2.  Schedule the Veteran for a VA neurological examination to identify the current level of impairment resulting from his service-connected cluster headaches.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should also specifically indicate whether the Veteran suffers from any residuals of his in-service head injury other than cluster headaches.  Specifically, the examiner should note the January 2005 MRI scan which shows impressions of mild cerebral atrophy and minimal periventricular white matter change which was nonspecific with differential considerations noted to include migraine headaches, hypertension, diabetes, and microvascular disease as well as a May 2010 MRI which shows impressions of mild white matter changes in the cerebrum that were nonspecific, probably due to microvascular disease

A complete rationale for all opinions must be provided. 

3.  Schedule the Veteran for a VA orthopedic examination to identify the current level of impairment resulting from his service-connected degenerative disc disease, thoracolumbar spine.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

4.  After completion of the foregoing, readjudicate the claims on the merits.  With regard to the cluster headaches and head injury residual issues, the RO should consider 38 C.F.R. § 4.124a, Diagnostic Code 8045 which pertains to brain disease due to trauma.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER M. MACIEROSWKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


